Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
5.    Claim(s) 1, 2, 4-6, 9, and 11-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,792,483 (hereinafter Schmidt), sited as prior art.
6.	As per claims 1 and 9, Schmidt teaches a memory system capable of being connected to a host (Schmidt; Figure 11 item 210), the memory system comprising: a nonvolatile memory; and a controller configured to: receive information  (requests, Schmidt; Col 4 Lines 57 - 64) regarding an operating state (i.e. monitoring a load status) of a host, control the nonvolatile memory according to commands (Schmidt; Col 10 Lines 57 - 66) from the host, and select a parameter (Schmidt teaches monitoring a load status of a central processing unit and adjusting the number of generated interrupts of the storage device based on the load status, Schmidt; Col 11 Lines 33 -49) for interrupt coalescing (col. 10, lines 54-col. 11, lines 1-12) for transmissions to the host of interrupts related to command completion (Schmidt teaches a completion queue configured to store the I/O completion Schmidt; Figure 6) notices for the commands from the host based on the information regarding the operating state of the host.  Further, regarding claim 12, that states “a host device having a plurality of operating states..,” note that Schmidt teaches monitoring load  and delayed state, etc, Schmidt; Col 11 Lines 33 - 49.  
7.	As per claim 2, Schmidt teaches further comprising: a plurality of nonvolatile memories; and a plurality of controllers, wherein each controller of the plurality of controllers is disposed on a separate chip with at least one nonvolatile memory of the plurality of nonvolatile memories. Schmidt teaches a host including a first processor (Schmidt; Figure 1 Item 130) and a second processor (Schmidt; Figure 1 item 130), the host configured to, perform adaptive interrupt control of the first processor by adjusting a number of generated interrupts of the first storage device and perform adaptive interrupt control of the second processor by adjusting a number of generated interrupts of the second storage device. (Schmidt; Col 11 Lines 33-49).
8.	As per claims 5 and 12, Schmidt teaches wherein the parameter for interrupt coalescing is a number of command completion notices to be coalesced.  (col. 10, lines 54-col. 11, lines 1-12) for transmissions to the host of interrupts related to command completion (Schmidt teaches a completion queue configured to store the I/O completion Schmidt; Figure 6) notices for the commands from the host based on the information regarding the operating state of the host.  
9.	As per claims 6 and 13, Schmidt teaches wherein the parameter for interrupt coalescing is a length of an elapsed time (based on a threshold) since a previous transmission to the host of an interrupt.  (col. 10, lines 54-col. 11, lines 1-49) for transmissions to the host of interrupts related to command completion (Schmidt teaches a completion queue configured to store the I/O completion Schmidt; Figure 6) notices for the commands from the host based on the information regarding the operating state of the host.  
Claim Rejections - 35 USC § 103
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt.
As per claims 4 and 11, Schmidt does not expressly teaches wherein the controller is configured to communicate with the host based on a non-volatile memory express (NVMe) standard. However, NVMe is a well known standard before the effective filing date of the invention, and would have been an obvious design choice for one of ordinary skill in the art given Schmidt’s teachings. As such, the claims fall under the "obvious to try" rationale for obviousness provided by KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

 
Claims 3, 7, 8, and 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

 The sited prior art of Yamaguchi (US 11,17,858) teaches adaptive interrupt coalescing. Yamaguchi teaches using optimized buffer flush/fill OBFF for interrupt traffic. 

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: / / www .uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax/phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /TAMMARA R PEYTON/
 Primary Examiner, Art Unit 2184
  November 18, 2022